 Case 6:20-cv-01865-CEM-LRH Document 1 Filed 10/09/20 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                           CASE NO:

BEVERLY GUTIERREZ,

       Plaintiff

       v.

ORLANDO REALTY AND
PROPERTY MANAGEMENT, LLC

      Defendant
______________________________/

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, BEVERLY GUTIERREZ (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

following Complaint for Damages and Demand for Jury Trial against Defendant, ORLANDO

REALTY AND PROPERTY MANAGEMENT, LLC. (“Defendant” or “ORP”), and alleges as

follows:

                                       INTRODUCTION

   1. Defendant paid Plaintiff between $4 and $5 dollars per hour during her employment period

       – far below the state and federal minimum wage. This action arises under the Fair Labor

       Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all minimum wages

       that Defendant refused to pay Plaintiff.

                                                  PARTIES

   2. During times material hereto, Plaintiff was a resident of Orange County, California, over

       the age of 18 years, and otherwise sui juris.
Case 6:20-cv-01865-CEM-LRH Document 1 Filed 10/09/20 Page 2 of 5 PageID 2




 3. During all times material hereto, Defendant, ORP, was a Florida limited liability company

    located and transacting business within Orange County, Florida, within the jurisdiction of

    this Honorable Court.

 4. During Plaintiff’s employment period, she worked for Defendant, ORP, in Guadalajara,

    Mexico, and Santa Ana, California.

 5. Defendant, ORP, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

    times pertinent to the allegations herein.

                                 JURISDICTION AND VENUE

 6. The acts and omissions giving rise to this dispute took place within Orange County,

    Florida, which falls within the jurisdiction of this Honorable Court.

 7. Defendant, ORP, regularly transacts business throughout the state of Florida, including

    Orange County, Florida, and jurisdiction is therefore proper within the Middle District of

    Florida pursuant to 29 U.S.C. § 216 and 28 U.S.C. §§ 1331 and 1337.

 8. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216 and

    28 U.S.C. § 1391(b).

                              GENERAL ALLEGATIONS

 9. Defendant, ORP is a property management company which manages hundreds of single-

    family homes and large apartment buildings in Central Florida.

 10. According to its website, ORP answers tenant and customer calls Monday through Friday

    until    8:00     pm,     and     on     the     weekends     until     5:00    pm.     See

    http://www.407rentals.com/orlando-property-management (last visited October 8, 2020).

 11. During all relevant time periods hereto, Plaintiff worked for Defendant as a virtual online

    Assistant.




                                                 2
Case 6:20-cv-01865-CEM-LRH Document 1 Filed 10/09/20 Page 3 of 5 PageID 3




                                   FLSA COVERAGE

 12. During all times material hereto, ORP was covered under the FLSA through enterprise

    coverage, as ORP was engaged in interstate commerce during all time periods in which

    Plaintiff was employed. More specifically, during all times material hereto, ORP employed

    at least two (2) or more employees who regularly handled goods and/or materials on a

    constant and/or continuous basis that traveled across state lines, including, but not limited

    to the following: cellular telephones, computer equipment, headsets, computer monitors,

    notepads, paper, office supplies, pens, chairs, printers, routers, cables, shovels, hammers,

    tape measures, and other office materials.

 13. Defendant, ORP, grossed or did business in excess of $500,000 during the years of 2015,

    2016, 2017, 2018, 2019, and is expected to gross in excess of $500,000 in 2020.

 14. Moreover, the economic realities of Plaintiff’s work for Defendant rendered Plaintiff an

    employee and not an independent contractor. Defendant provided Plaintiff equipment and

    tools to perform work, Defendant controlled and directed the work performed by Plaintiff,

    Defendant set Plaintiff’s work hours and responsibilities, and Plaintiff relied upon

    Defendant for her employment and and was not free to actively work elsewhere during the

    time periods that Defendant scheduled her to work.

 15. In addition to treating Plaintiff as an employee, Defendant called Plaintiff an employee in

    its company paperwork.

                      PLAINTIFF’S WORK FOR DEFENDANT

 16. Plaintiff worked for Defendant from June 6, 2019 until April 2020.

 17. During all time periods pertinent to this Complaint, Defendant retained the power to hire,

    fire, discipline, and control company pay practices and policies as they relate to Plaintiff.




                                              3
 Case 6:20-cv-01865-CEM-LRH Document 1 Filed 10/09/20 Page 4 of 5 PageID 4




   18. Plaintiff’s duties included, but were not limited to, the following: reviewing tenant

      applications, screening applicants for approval, emailing tenants, sending lease packages

      and coordinating apartment repairs.

   19. During all times material hereto, Defendant paid Plaintiff between $4 and $5 dollars per

      hour.

   20. During all times material hereto, Plaintiff worked an average of forty (40) hours per week.

       COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

   21. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 20 as though set forth fully

      herein.

   22. Defendant failed to compensate Plaintiff at the applicable federal minimum wage rate of

      $7.25 for all hours of work she performed between June 6, 2019 until April 2020.

   23. Defendant’s failure to pay Plaintiff her proper federal minimum wages violates the FLSA.

   24. Defendant willfully and intentionally refused to pay Plaintiff her proper minimum wages

      as required by the FLSA, as Defendant knew or should have known of the minimum wage

      requirements of the FLSA and refused to comply with those requirements.

   25. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

      accordance with the FLSA during the relevant time period.

   26. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

      additional amount of liquidated (or double) damages.

   27. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

      counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

      WHEREFORE, Plaintiff, BEVERLY GUTIERREZ, respectfully requests that this

Honorable Court enter judgment in her favor and against Defendant, ORLANDO REALTY AND




                                                 4
 Case 6:20-cv-01865-CEM-LRH Document 1 Filed 10/09/20 Page 5 of 5 PageID 5




PROPERTY MANAGEMENT, LLC, and award Plaintiff: (a) unliquidated minimum wage

damages to be paid by Defendant; (b) liquidated damages to be paid by Defendant; (c) reasonable

attorney’s fees and costs to be paid by Defendant; and any and all such further relief as may be

deemed just and reasonable under the circumstances.

                               DEMAND FOR JURY TRIAL

   Plaintiff, BEVERLY GUTIERREZ, demands a trial by jury on all appropriate claims.

        Dated this 9th of October 2020.

                                                   Respectfully Submitted,

                                                   USA EMPLOYMENT LAWYERS-
                                                   JORDAN RICHARDS, PLLC
                                                   805 E. Broward Blvd. Suite 301
                                                   Fort Lauderdale, Florida 33301
                                                   Ph: (954) 871-0050
                                                   Counsel for Plaintiff, Beverly Gutierrez

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372
                                                   MELISSA SCOTT, ESQUIRE
                                                   Florida Bar No. 1010123
                                                   JAKE BLUMSTEIN, ESQUIRE
                                                   Florida Bar No. 1017746
                                                   Jordan@jordanrichardspllc.com
                                                   Melissa@jordanrichardspllc.com
                                                   Jake@jordanrichardspllc.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on October 9,

2020.

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                       SERVICE LIST:




                                               5
